UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7700


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

KENDRICK DAVIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:15-cr-00075-H-1)


Submitted:   March 30, 2017                 Decided:   April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kendrick Davis, Appellant Pro Se.  Edward D. Gray, Jennifer P.
May-Parker, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kendrick Davis pled guilty to distribution of Fentanyl, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012), and was

sentenced to 151 months’ imprisonment.           On direct appeal, this

court affirmed the judgment.          United States v. Davis, 663 F.

App’x 256 (4th Cir. 2016) (No. 16-4095).             Davis filed a second

notice of appeal of the criminal judgment.               Because we have

previously    affirmed   this     criminal   judgment,   we   dismiss    the

appeal   as   duplicative   and    untimely.    We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                 DISMISSED




                                      2